DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-17 and 20 are pending.
Claims 21-39 are cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1, 3-17 and 20 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Vie et al. (US 2018/0363934 A1) teaches an HVAC system including an HVAC component, and an HVAC control configured to control the HVAC component according to an HVAC system configuration parameter. The HVAC control includes a controller wireless interface and a memory. The system also includes a mobile device having a user interface and a mobile wireless interface in wireless communication with the controller wireless interface of the HVAC control. The mobile device is configured to display the HVAC system configuration parameter on the user interface, receive user input settings for the HVAC system configuration parameter, and wirelessly transmit the received user input settings to the controller wireless interface of the HVAC control. The HVAC control is configured to store the received user input settings in the memory of the HVAC control to control the HVAC component.
Magnavacca (US 2021/0266712 A1) teaches configuring and controlling an HVAC system using a near field communications (NFC) with a transponder memory that stores the configuration data for the HVAC system.
WAIKAR et al. (US 2017/0294825 A1) teaches configuring and controlling an electric motor of an HVAC system using a near field communications (NFC), where an NFC antenna of the NFC chip of in the electric motor enclosure is configured to: receive a radio signal transmitted by an external programming device, the radio signal including updated motor configuration data; convert the radio signal to an electrical signal that includes the updated motor configuration data; and transmit the electrical signal to the memory device to store the updated motor configuration data.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
the NFC memory stores an HVAC control password; the mobile device is configured to wirelessly transmit a mobile device password to the controller NFC wireless interface of the HVAC control; the NFC processor is configured to store the received user input settings in the NFC memory to allow the HVAC control to control the motor according to the received user input settings when the mobile device password matches the HVAC control password; and the NFC processor is configured not to store the received user input settings in the NFC memory when the mobile device password does not match the HVAC control password.

Claims 3-11 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-11 are allowable.

Regarding claim 12, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Vie et al. (US 2018/0363934 A1) teaches an HVAC system including an HVAC component, and an HVAC control configured to control the HVAC component according to an HVAC system configuration parameter. The HVAC control includes a controller wireless interface and a memory. The system also includes a mobile device having a user interface and a mobile wireless interface in wireless communication with the controller wireless interface of the HVAC control. The mobile device is configured to display the HVAC system configuration parameter on the user interface, receive user input settings for the HVAC system configuration parameter, and wirelessly transmit the received user input settings to the controller wireless interface of the HVAC control. The HVAC control is configured to store the received user input settings in the memory of the HVAC control to control the HVAC component.
Magnavacca (US 2021/0266712 A1) teaches configuring and controlling an HVAC system using a near field communications (NFC) with a transponder memory that stores the configuration data for the HVAC system.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
the mobile device is configured to determine a mobile device password based on the identity of the HVAC control and transmit the mobile device password to the HVAC control; and an HVAC control password is stored in the NFC memory, and the NFC processor is configured not to store the received settings for the one or more HVAC system configuration parameters in the NFC memory when the mobile device password does not match the HVAC control password.

While Lu (US 2020/0228527 A1) teaches a home device control method including: pre-storing one or a plurality of identification codes; receiving a connection request, logging on to a control server of a monitoring device via a local area network according to the connection request, and generating an identification code; receiving and transmitting the identification code and a device control command, where the device control command instructs to activate or deactivate a home control function corresponding to at least one home device; and activating the home control function corresponding to the at least one home device corresponding to the device control command when determining that the identification code is the same with one of the pre-stored one or a plurality of pre-stored identification codes, where the identification code is correspondingly generated according to a user name and a password used for logging on to the control server via the local area network, the prior art do not teach the mobile device is configured to determine a mobile device password based on the identity of the HVAC control and transmit the mobile device password to the HVAC control; and an HVAC control password is stored in the NFC memory, and the NFC processor is configured not to store the received settings for the one or more HVAC system configuration parameters in the NFC memory when the mobile device password does not match the HVAC control password., as recited in the claim and as part of the totality of the claim.

Claims 13-17 and 20 are dependent claims of claim 12. The claim 12 is allowable, and therefore, claims 13-17 and 20 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116